internal_revenue_service number release date index number --------------------------- ---------------------------- -------------------------------------------------- ----------------------------------- ------------------------ in re -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-139704-15 date date legend taxpayer spouse trust date date year --------------------------- ---------------------------- ----------------------------------------------------- --------------------- --------------------- --------------------- dear ----------------------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect out of the deemed_allocation of generation-skipping_transfer gst_exemption to transfers to a_trust the facts as represented are as follows on date a date before date taxpayer created trust an irrevocable_trust for the benefit of spouse and taxpayer’s four children trust has gst tax potential on date and date dates after date taxpayer made cash gifts to trust taxpayer and spouse retained tax professionals to prepare the form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the date and date gifts to trust on these returns taxpayer and spouse elected to treat gifts made by either as made by both under sec_2513 on the returns the tax professionals however failed to elect out of the deemed_allocation of gst_exemption by sec_2632 taxpayer and spouse represent that to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust that would give plr-139704-15 rise to a gst tax_liability taxpayer and spouse request an extension of time to elect out of the deemed_allocation of gst_exemption under sec_2632 to the gifts taxpayer made to trust on date and date and any future gifts made to trust law and analysis sec_2513 provides generally that for gift_tax purposes if the parties’ consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 in effect on the dates in question provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the basic exclusion amount under sec_2010 for such calendar_year sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 sec_2632 provides that an individual may elect to have sec_2632 not apply to i an indirect_skip or ii any or all transfers made by such individual to a plr-139704-15 particular trust sec_2632 provides that an election under sec_2632 a i i shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or deemed to have been made pursuant to sec_2632 or on such later date or dates as may be prescribed by the secretary sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-1 through sec_301 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 section provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not plr-139704-15 expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore taxpayer and spouse are granted an extension of time of days from the date of this letter to elect out of the deemed_allocation of gst_exemption under sec_2632 for the gifts to trust on date and date and any future gifts made to trust the elections should be made on supplemental form sec_709 for the years in which the date and date gifts occurred and filed with the internal_revenue_service center cincinnati service_center - stop cincinnati oh for association with the form_709 you should attach a copy of this letter to the supplemental form sec_709 in accordance with the power_of_attorney on file with the office we have sent a copy of this letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-139704-15 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely melissa c liquerman melissa c liquerman chief branch associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
